DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
Response to Arguments
Applicant’s remarks filed on June 9, 2021 have been considered.  While no specific arguments are presented for new claim 28, the previous rejections under 35 U.S.C. 103 have been withdrawn because the combination of Frank et al. and Bellusi et al. fails to disclose or adequately teach the newly claimed feature,
“an enclosed separation stage apparatus defining an internal geometry configured to receive the conversion product and coalesce droplets of the bio-oil fraction, the stage apparatus also defining a discharge path configured for continuous separation of discontinuous-phase droplets of crude conversion products into individual bio-oil and aqueous fractions containing the residual organics.”  
However, upon further search and consideration, a new ground of rejection is made in view of the newly discovered prior art to Seibert et al. (US 2011/0174734), which is deemed to disclose this newly claimed feature.
Claim Interpretation
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claim 33 is objected to because the recitation of “the biomass feedstock” (at line 3) should be changed to --the biomass-- for consistency in claim terminology, which was set forth in claim 28 (at line 1).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, it is unclear as to the relationship between the “discontinuous phase droplets” (at line 11) and the “droplets” of the bio-oil fraction previously set forth in the claim (at lines 5-6 and 9).
Furthermore, it is unclear as to the relationship between the “crude conversion products” (at line 12, which refers to plural conversion products) and “a conversion product” (not crude, and also referring to a single conversion product) previously set forth in the claim (at line 5).
Furthermore, the limitation “individual bio-oil and aqueous fractions containing the residual organics” (at lines 12-13) is unclear because the limitation states that the bio-oil fraction also contains the residual organics.  However, the claim previously set forth that only the “aqueous fraction” contains residual organics (at lines 6-7).  Also, Applicant’s specification (at paragraph [0026]) states, “The term “residual organics” refers to organic compounds that remain in the aqueous stream effluents released from the HTL stage after liquefaction and conversion of the biomass feedstocks.”
Regarding claim 32, the limitation “both of the heat exchangers” (where the scope of the word “both” is only two heat exchangers) renders the claim indefinite because claim 30 recites “at least one heat exchanger” (which scope includes one or more heat exchangers) and claim 31 recites “another heat exchanger” (which scope includes one heat exchanger).  Therefore, two or more heat exchangers are set forth in claims 30 and 31 (from which claim 32 
Claims 29-31 and 33-35 are further rejected under 35 U.S.C. 112(b) because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to renewable diesel from algae”, published online on June 7, 2012) in view of Seibert et al. (US 2011/0174734).
Regarding claim 28, Frank et al. discloses a system (see FIG. 3 and its description in the figure legend; see also discussion under the heading 2.3 HTL model) for conversion of a biomass (i.e., ‘Algae slurry’), comprising:
a hydrothermal liquefaction (HTL) stage apparatus (i.e., labeled ‘HTL’) that hydrothermally liquefies the biomass in an aqueous medium at a temperature and pressure (i.e., as set by a first ‘Pump’, a first heat exchanger ‘HX’, and ‘Q1’ provided by “heat integration with on-site combined heat and power operation”; see Fig. 3 description) selected to form a conversion product comprising a separable bio-oil fraction defined by droplets and an aqueous fraction containing residual organics therein (See discussion under the heading 1.2 Hydrothermal liquefaction process: “HTL heats whole algae in a wet slurry to approximately 250 °C to 350 °C at 1500 to 3000 psi. Under these conditions, algal cells liquefy and water catalyzes reactions amongst the biomass constituents. As a result, the biomass slurry is converted to oil, 
a separation stage apparatus (i.e., a separator vessel, as illustrated, located immediately downstream from the first heat exchanger ‘HX’) configured to receive the conversion product and separate the conversion product into individual fractions comprising the bio-oil fraction (i.e., as an ‘HTL Oil’ stream) and the aqueous fraction containing the residual organics (i.e., recovered from the bottom of the separator); and
a catalytic hydrothermal gasification (CHG) stage apparatus (i.e., labeled ‘CHG’) operatively coupled to the separation stage apparatus and configured to receive the aqueous fraction containing the residual organics from the separation stage apparatus at a selected temperature and pressure (i.e., as set by a second pump, illustrated; a second heat exchanger ‘HX’; and ‘Q2 provided by “heat integration with on-site combined heat and power operation”, see FIG. 3 description) that forms a gas product containing at least one medium BTU product gas (i.e., separated as ‘Biogas’ product; See discussion at the second paragraph under the heading 2.3 HTL model: “The CHG biogas is 60 % CH4 and 40 % CO2 volumetrically,” which is known in the art as a medium BTU gas).
With respect to the limitation of an “enclosed” separation stage apparatus, Applicant’s specification (at paragraph [0039]) states, “Separators may be employed that have an enclosed separation stage that eliminates potential for odors or hazards reaching operators.”  Therefore, 
Frank et al., however, fails to disclose that the separation stage apparatus specifically comprises, “an enclosed separation stage apparatus defining an internal geometry configured to receive the conversion product and coalesce droplets of the bio-oil fraction, the stage apparatus also defining a discharge path configured for continuous separation of discontinuous-phase droplets of crude conversion products into individual bio-oil and aqueous fractions containing the residual organics.”
	Seibert et al. discloses an enclosed separation stage apparatus (i.e., an algal oil recovery unit 100, see FIG. 1, paragraph [0045]; the unit 100 separating a feed containing water and algal oil (i.e., a bio-oil) into an algal oil fraction 112 and an aqueous fraction 110, wherein the unit 100 is enclosed by a housing 102 and not open to the atmosphere, and no venting of a gas is disclosed), said apparatus defining an internal geometry (i.e., the geometry of the hydrophobic surfaces of a membrane module 104 located inside the housing 102, said membrane module 104 comprising microporous hollow fiber membranes units 104a-c) configured to receive a feed comprising a separable bio-oil fraction defined by droplets and an aqueous fraction (i.e., a feed containing droplets of algal oil (i.e., bio-oil) in water through the inlet port 106; e.g., micron and the coalescence of non-polar lipids present within the algae slurry to coalesce onto the hydrophobic surfaces provided by the hollow fibers.  The vast surface area of the membrane, combined with the hydrophobic collection fluid’s ability to wet the membrane, creates a surface capable of coalescing small lipid droplets.  Once coalesced into the collection fluid, the lipids are transported out of the membrane through the inner tubes of the hollow fibers,” see paragraph [0061]; “The MHF contactor functions primarily as an oil coalescer,” see paragraph [0071]); wherein the apparatus 100 also defines a discharge path (i.e., a fluid path through the housing 102, leading from inlet port 106 to outlet ports 110 and 112) configured for continuous separation of the feed into the bio-oil fraction (i.e., algal oil is continuously removed through outlet port 112, along with a collection fluid; e.g., in the set-up shown in FIG. 6 and described at paragraph [0064], part of the recovered algal oil 616 is returned to the contactor 602 to serve as the collection fluid) and the aqueous fraction (i.e., the remaining feed, from which droplets of algal oil have been removed, is continuously discharged through the outlet port 110).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosed separation stage apparatus of Seibert et al. for the separation stage apparatus in the system of Frank et al. because the apparatus would be able to efficiently separate the conversion product via a non-dispersive process into its individual fractions, including the bio-oil fraction and the aqueous fraction, as taught by Siebert et al. (see, e.g., paragraphs [0010], [0012], [0078]).
	Regarding claim 33, the limitation “wherein the gas product when combusted generates 
structure) to the apparatus claim because the gas product is not considered an element of the apparatus. See MPEP §§ 2114, 2115.  In any event, Frank et al. discloses that the product gas comprises a medium BTU gas (i.e., “The CHG biogas is 60 % CH4 and 40 % CO2 volumetrically,” see discussion at the second paragraph under the heading 2.3 HTL model), and such gas would be expected to exhibit the properties as claimed when combusted.
 Regarding claim 34, Frank et al. further discloses one or more heat exchangers positioned to distribute heat to selected locations in the HTL stage apparatus and/or the CHG stage apparatus (i.e., the first heat exchanger ‘HX’ at the HTL stage apparatus; the second heat exchanger ‘HX’ at the CHG stage apparatus; and ‘Q1’ at the HTL stage apparatus and ‘Q2’ at the CHG stage apparatus, where ‘Q1’ and ‘Q2’ heat the feeds to the HTL and CHG stage apparatus by heat exchange with the heat recovered by “heat integration with on-site combined heat and power operation,” see FIG. 3 description).
Regarding claim 35, Frank et al. further discloses a make-up heater (i.e., a heater that provides a 30°C reheat at location ‘Q2’ after the ‘CHG’ heat exchanger ‘HX’; see FIG. 3) operably engaged between the catalytic hydrothermal gasification apparatus (CHG) and the enclosed separation stage apparatus (i.e., “The HTL aqueous phase is processed to produce biogas by CHG. Q2 is a 30°C reheat after the CHG HX. Q1 and Q2 are provided by heat integration with on-site combined heat and power operation,” see description below FIG. 3).
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to , as applied to claim 28 above, and further in view of Vergel (US 2010/0038284).
Regarding claims 29 and 30, Frank et al. (see discussion under the second paragraph of the heading 1.2 Hydrothermal liquefaction process) discloses, “The HTL oil properties shown in Table 1 indicate that the HTL oil is unsuitable for engine use directly, e.g., oxygen and nitrogen levels are high. Thus, upgrading is required and stabilization may be required prior to transportation to upgrading facilities.”  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include an upgrade stage apparatus configured to upgrade the bio-oil fraction released from the enclosed separation stage apparatus in the modified system of Frank et al. because the upgrade stage apparatus would further process the bio-oil so that it was suitable for engine use.
Frank et al. does not disclose that the upgrade stage apparatus is configured to upgrade the bio-oil “over a hydrogenation catalyst at a temperature up to about 450 °C and a hydrogen partial pressure up to about 150 atmospheres,” or that the upgrade stage apparatus comprises at least one heat exchanger operatively coupled to the upgrade stage apparatus.
Vergel discloses a system (see FIG. 1) comprising an upgrade stage apparatus (i.e., a reactor 1) configured to upgrade bio-oil (i.e., a feedstock oil of biological origin through line 5, such as an oil derived from algae; see paragraph [0060])) over a hydrogenation catalyst (see paragraph [0071]) at a temperature in the range of from 250 to 420 °C (see paragraph [0067]) and a pressure in the range of 25 to 150 bar (see paragraph [0068]) to yield a green crude (i.e., a diesel fuel through line 14). In the Examples, the hydrogen partial pressure was set at 63 bar (see paragraphs [0121]-[0125]).  Vergel further discloses that the upgrade stage apparatus 7) operatively coupled to the upgrade stage apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upgrade stage apparatus of Vergel for the upgrade stage apparatus in the modified system of Frank et al. because the apparatus was shown to efficiently upgrade bio-oils with limited methanation, reduced hydrogen consumption, and lower overall exothermicity, as taught by Vergel (see paragraphs [0033]-[0034]).
Regarding claim 31, Frank et al. further discloses a heat exchanger (i.e., the first heat exchanger ‘HX’, which heats the feed of ‘Algae slurry’ to the ‘HTL’ stage using the effluent from the ‘HTL’ stage; also, ‘Q1’ which provides the remaining heat demand for HTL by “heat integration with on-site combined heat and power operation”, see FIG. 3 description) operatively coupled to the hydrothermal liquefaction (HTL) stage apparatus.
Regarding claim 32, Frank et al. discloses that the heat exchanger ‘Q1’ provides heat to the feed of the ‘HTL’ stage apparatus by integration with on-site combined heat and power operation (see description of Fig. 3).  Vergel further recognizes that the hydrogenation reaction performed by the upgrade stage apparatus is highly exothermic (see, e.g., paragraph [0036]).  The combination of Frank et al., Seibert et al., and Vergel, however, does not specifically disclose that “both of the heat exchangers are operably engaged to exchange thermal transfer fluid”.  In any event, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operably engage the heat exchangers to exchange thermal transfer fluid in the modified system of Frank et al. because it would have been well-known to one of skill in the chemical engineering art to provide heat integration .
Allowable Subject Matter
The following claim amendments, proposed by the Examiner and considered to distinguish patentably over the art of record in this application, are presented to Applicant for consideration.  Support for the amendments to claim 28 can be found in Applicant’s FIG. 1 and the specification, e.g., at paragraphs [0034] and [0036]-[0039]. 
PROPOSED CLAIM AMENDMENTS
	Claim 28 (currently amended):  A system for conversion of a biomass, the system comprising:
	a hydrothermal liquefaction (HTL) stage apparatus that hydrothermally liquefies the biomass in an aqueous medium at a temperature and pressure selected to form a crude conversion product comprising separable fractions including a bio-oil fraction defined by droplets, an aqueous fraction containing residual organics, and a solids fraction;
	a solids separation stage apparatus configured to receive the crude conversion product and separate the solids fraction from the crude conversion product to form a solids-free conversion product comprising the bio-oil fraction and the aqueous fraction containing residual organics;
	an enclosed separation stage apparatus configured to receive the solids-free conversion product and separate the bio-oil fraction from the aqueous fraction containing residual organics, the enclosed separation stage apparatus defining an internal geometry configured to the droplets of the bio-oil fraction, the enclosed separation stage apparatus also defining a discharge path configured for continuous separation of the droplets of the bio-oil fraction from [[and]] the aqueous fraction[[s]] containing [[the ]]residual organics; and
	a catalytic hydrothermal gasification (CHG) stage apparatus operatively coupled to the enclosed separation stage apparatus and configured to receive the aqueous fraction containing residual organics from the enclosed separation stage apparatus at a selected temperature and pressure that forms a gas product containing at least one medium BTU product gas.
	Claim 32 (currently amended):  The system of claim 31 wherein 
	Claim 33 (currently amended):  The system of claim 28, wherein the gas product when combusted generates sufficient energy such that the sum of the energy demands for conversion of the biomass 
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art to Frank et al. (“Life cycle comparison of hydrothermal liquefaction and lipid extraction pathways to renewable diesel from algae”) fails to disclose or adequately suggest the further provision of a solids separation stage apparatus configured to receive the crude conversion product from the HTL stage apparatus and separate the solids fraction from the crude conversion product to form a solids-free conversion product comprising the bio-oil 
	In particular, Frank et al. states,
	“The fate of HTL solids is unclear in the literature, sometimes being reported in the oil phase, and sometimes in the aqueous phase.  We neglect separation of the solids in the HTL model.” (at second paragraph under 2.3 HTL model).
	“Separation of solids was not considered.” (at last paragraph of 4 Discussion).
	“Future analysis would benefit from… clarification of HTL solids handling.” (at last paragraph of 5 Conclusions).
	Applicant (see FIG. 1; paragraph [0037]) discloses that a benefit of providing a solids separation stage apparatus 14 after the HTL stage apparatus 10 is that solids 16 (e.g., minerals and other solids) that can poison the catalysts in the downstream CHG stage apparatus 50 are removed, and the removed solids 16 can be further recycled as nutrients for the growth stage 2 to feed the plants from which the biomass 8 is derived.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774